MEMORANDUM**
Robert Lee Johnson, a former California state prisoner, appeals pro se the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging that a strip search and visual body cavity search violated his constitutional rights. We have *829jurisdiction under 28 U.S.C. § 1291. After de novo review, United States v. Alameda Gateway Ltd., 218 F.3d 1161, 1164 (9th Cir.2000), we affirm.
The strip search and visual body cavity search did not violate the Fourth Amendment. See Michenfelder v. Sumner, 860 F.2d 328, 331-333 (9th Cir.1988). Furthermore, Evans’s use of crude language during the search did not violate the Eighth Amendment. See Somers v. Thurman, 109 F.3d 614, 622-24 (9th Cir.1997). Finally, Johnson failed to adduce evidence to create a disputed issue of material fact whether his back pain constituted a serious medical condition. See Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir.1994).
The district court properly denied Johnson’s summary judgment motion on his purported “right to privacy” claim because he alleged no such claim in his amended complaint. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1291-94 (9th Cir.2000).
The district court did not abuse its discretion in denying Johnson’s motion for leave to amend. See Solomon v. N. Am. Life & Cos. Ins. Co., 151 F.3d 1132, 1138-39 (9th Cir.1998).
Contrary to Johnson’s contention on appeal, the district court did not err by failing to provide an explanation for denying his motion for summary judgment and granting the defendants’ motions. See Fed.R.Civ.P. 52(a); Underwager v. Channel 9 Australia, 69 F.3d 361, 366 n. 4 (9th Cir.1995).
Johnson’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.